EXHIBIT 99.1 River Valley Bancorp Announces Quarterly Cash Dividend For Immediate Release Tuesday, September 18, 2007 Contact: Matthew P. Forrester - President, CEO River Valley Bancorp (812) 273-4949 Madison, Indiana-River Valley Bancorp ( NASDAQ Capital Market, Symbol “RIVR”), an Indiana corporation (the “Corporation”) and holding company for River Valley Financial Bank, based in Madison, Indiana announced today that it has declared a cash dividend of $0.20 per share of its Common Stock for the quarter ending September 30, 2007. The annualized rate of the dividend reflects $0.80 per share. The dividend record date will be as of September 28, 2007 and will be payable on October 12, 2007.This dividend represents the forty-first consecutive dividend paid by the Corporation. River Valley Bancorp/River Valley Financial Bank is based in Madison, Indiana and has seven locations in the Madison, Hanover, Charlestown, and Sellersburg, Indiana area. An eighth office is located in Carrollton, KY.A ninth office is under construction in Floyds Knobs, IN with occupancy expected sometime in April 2008.
